Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/8/2022 has been entered. Claims 1-17 and 25 remain pending in this application. 
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 11, 25 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1, Bergbacka (US PGPub 2017/0367923), the closest prior art of record, discloses a device for mechanically treating a user comprising a housing having a convex top surface, concave bottom surface, a front surface, a convex rear surface, convex side surfaces, rounded corners, front protrusions and rear protrusions, and a vibrational source within the housing, wherein the surfaces of the housing can all be used to treat the user.  Bergbacka does not disclose only “four rounded protrusions including a pair of front rounded protrusions and a pair of rear rounded protrusions”, and it would not be obvious to modify Bergbacka with such a feature. Bergbacka teaches rounded protrusions, but does not teach only four rounded protrusions only located at the rounded convex corners and there would be no obvious motivation or design choice that would lead one skilled in the art to do so. The protrusions of Bergbacka are on the bottom surface and used to massage the user, there would 
Accordingly, claim 1 patentably defines over the prior art.
Regarding claims 11 and 25, Bergbacka (US PGPub 2017/0367923), the closest prior art of record, discloses a device for mechanically treating a user comprising a housing having a convex top surface, concave bottom surface, a front surface, a convex rear surface, convex side surfaces, rounded corners, front protrusions and rear protrusions, and a vibrational source within the housing, wherein the surfaces of the housing can all be used to treat the user.  Bergbacka does not disclose only “four rounded protrusions including a pair of front rounded protrusions and a pair of rear rounded protrusions”, and “rounded protrusions only at the rounded convex corners of the housing” as recited in claims 11 and 25, and it would not be obvious to modify Bergbacka with such a feature. Bergbacka teaches rounded protrusions, but does not teach only four rounded protrusions only located at the rounded convex corners and there would be no obvious motivation or design choice that would lead one skilled in the art to do so. This feature, in combination with the features of the concave bottom surface and the protrusions ramping vertically away from the bottom surface at each corner, increasing in height while wrapping around the corners, would not be obvious to one skilled in the art.
Accordingly, claims 11 and 25 patentably defines over the prior art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799